Citation Nr: 9914273	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to an increased disability evaluation for 
residuals of a right shoulder injury (major arm), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1978.

In February 1979 the RO denied entitlement to service 
connection for a "nervous condition", i.e. a psychiatric 
disability.  In October 1994 the veteran attempted to reopen 
his claim for service connection for a nervous condition.  In 
December 1994, the RO informed him that new and material 
evidence was required to reopen the claim.  The veteran filed 
a notice of disagreement with that determination.  Although 
the RO has incorrectly styled the issue as whether a timely 
notice of disagreement was filed with the denial of February 
1979, the March 1995 statement of the case provides notice of 
the law pertaining to new and material evidence.  The Board 
therefore finds that appellate review may commence, without 
prejudice to the veteran, on the issue of whether new and 
material evidence has been submitted to reopen the previously 
denied claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a March 1995 rating decision an increase to 30 percent was 
granted for the service-connected residuals of the right 
shoulder injury.  The veteran was denied a higher rating in a 
July 1996 rating decision, and he perfected his appeal as to 
that claim with a July 1996 statement.  The Board finds that 
this claim is properly in appellate status.  See 38 C.F.R. 
§§ 20.202, 20.203 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was notified by the RO in February 1979 that 
service connection had been denied for a nervous condition 
and he was provided notice of his appellate rights.  No 
timely appeal was filed.

3.  Prior to the December 1994 decision on appeal, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability was most recently denied in a 
confirmed rating decision in August 1988.  At that time he 
was again notified of his appellate rights.

4.  Some evidence received since the last denial of the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, bears directly and substantially upon 
the issue, and is so significant that it must be considered 
in order to decide the claim fairly.

5.  There is no competent evidence now of record which would 
establish that the veteran developed an acquired psychiatric 
disability during or as the result of service.  

6.  On recent examination of the right shoulder, the veteran 
would only abduct and flex about 40 to 45 degrees, secondary 
to pain, and would not extend.  He could only rotate perhaps 
10 to 20 degrees internally and externally.

7.  An additional examination to more clearly evaluate 
factors such as weakness, fatigability and incoordination of 
the right shoulder would be futile as the veteran has 
recently indicated that he is incarcerated.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the 
claim of entitlement to service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a psychiatric disability has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 ; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.9, 4.127.

3.  The schedular criteria for a disability evaluation 
greater than 30 percent for residuals of a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ Part 4, Diagnostic Codes 5010-5201, 5010-5302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records reveal that in January 1978 the 
veteran complained of pain in the right shoulder.  The 
impression was of a strain.  A June 1978 record indicates 
that the veteran had had pain since March and had injured the 
shoulder while boxing.  The diagnosis was of trauma to the 
right shoulder.  A consultation report notes a history of 
subluxation and dislocation of the joint.  In July 1978 the 
veteran was examined for his "nervousness".  Objectively, 
there was no evidence of psychosis, neurosis or organic brain 
disease.  In September 1978 the veteran had situational 
anxiety neurosis.  A consultation report from that month, 
however, repeated the negative findings from the earlier July 
evaluation.  In October 1978 he was diagnosed with an 
explosive personality disorder.  It was recommended by a 
psychologist that the veteran be administratively separated 
from service due to a significant personality disorder.

The veteran was examined by the VA in December 1978, at which 
time he complained of pain in his shoulders and that they 
were "dislocated."  He also complained of having a nervous 
condition.  Objective range of motion of the shoulders was 
normal.  He was alert and cooperative; his mood was hostile 
but his affect was appropriate.  There was no evidence of a 
thought disorder and no gross personality disorganization.  
Insight and judgment were fair.  The diagnosis was only of 
anxiety neurosis by history.

As noted, the veteran was initially denied entitlement to 
service connection for a psychiatric disability in a February 
1979 rating decision with which he filed no timely appeal.  
He was apparently provided notice at that time of his 
appellate rights, and was again provided notice of his 
appellate rights in April 1979.

A February 1986 VA clinical record indicates that the veteran 
had been displaying panic attacks, insomnia, depression, 
auditory hallucinations and obsessive-compulsive traits.

The veteran was hospitalized by the VA from February to March 
1986 at which time he admitted to having visual illusions, 
wherein he thought some objects were moving.  The previous 
month he reportedly had been hearing voices.  He was 
diagnosed with continuous alcohol dependence with withdrawal 
delirium, continuous cannabis dependence, and an adjustment 
disorder with mixed emotional features (depressed and anxious 
mood).  He was diagnosed on Axis II with an atypical 
personality disorder.

A March 1986 VA clinical record reveals that the veteran was 
diagnosed with drug and alcohol dependence.  On Axis II he 
was diagnosed with a borderline personality disorder.

In May 1987 the veteran may have been attempting to claim 
entitlement to service connection for a psychiatric 
disability, but he did not file a timely response to an 
August 1987 VA letter that requested evidence in support of 
his claim.

A May to June 1987 VA hospitalization discharge summary 
shows, inter alia, that the veteran had been having auditory 
hallucinations of his wife's voice calling to him for help.  
He was diagnosed with alcohol/drug abuse, an intermittent 
explosive disorder and a borderline personality disorder.

In July 1987 the veteran was hospitalized by the VA with a 
drug-induced psychosis and was further diagnosed with 
continuous substance dependence (cocaine, marijuana, 
alcohol).  On Axis II he was diagnosed with a mixed 
personality disorder.

During a March 1988 VA hospitalization the veteran was 
diagnosed with paranoid disorder, continuous and severe 
polysubstance abuse, and with a borderline personality 
disorder.

A June 1988 VA hospitalization discharge summary shows that 
the veteran was diagnosed with, inter alia, a destructive 
behavior disorder, undifferentiated type.

Service connection was again denied for a psychiatric 
disability in a March 1988 confirmed rating decision, of 
which the veteran was notified that month when he was 
provided with notice of his appellate rights.

A September 1994 VA clinical record notes that the veteran 
had posttraumatic degenerative joint disease of the right 
shoulder.

An August 1995 VA hospitalization summary indicates, inter 
alia, that the veteran had schizophrenia, paranoid type, 
versus a substance-induced psychosis.  He was also diagnosed 
with a paranoid personality disorder with borderline features 
and an antisocial personality disorder.

The veteran was provided an orthopedic examination by the VA 
in May 1996, at which time he complained of increasing 
amounts of pain, soreness and tenderness in the right 
shoulder to the extent that he "really cannot use the right 
shoulder at all."  It was noted that the veteran was right-
handed.  He reportedly could not perform any physical work 
with it or push or pull.  Objectively, there was pain, ache, 
soreness and tenderness to palpation throughout the right 
shoulder.  He would only abduct and flex about 40 to 45 
degrees, secondary to pain.  He would not extend the arm and 
would only rotate perhaps 10 to 20 degrees internally and 
externally.  There was very limited resistance to any muscle 
testing secondary to pain.  There were no signs of 
instability, and he was diagnosed with residual injury to the 
right shoulder.

The veteran was hospitalized by the VA in June 1996 with 
polysubstance dependence.  Chronic paranoid schizophrenia was 
to be ruled out.  He was also hospitalized from September to 
October 1996 for drugs, alcohol and allegedly--while 
intoxicated--having assaulted someone with a knife.  His only 
Axis I diagnosis was polysubstance abuse.

A February 1997 letter from the veteran indicates that he was 
again incarcerated in a state prison.

In April 1997 a VA physician reviewed the claims file and 
provided a detailed psychiatric history of the veteran.  The 
physician stated that the veteran did not meet the criteria 
for chronic paranoid schizophrenia.  With reasonable medical 
certainty the physician could state that most of the 
veteran's problems, psychosis or otherwise, could have been 
as a result of personality disorders and multiple substance 
abuse and alcohol abuse.  There was no evidence to indicate 
that the veteran was suffering from schizophrenia in service 
and, in fact, there was no established diagnosis of 
schizophrenia on the last evaluation, it was noted.  The 
repeated aggressive behaviors and episodic psychotic 
behaviors "could probably be" a result of alcohol and drug 
abuse at the time of those evaluations, it was concluded.


II.  New and material evidence

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with" Title 38 of the United States Code.  38 U.S.C.A. 
§ 7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to timely appeal an RO decision within the 
one-year period renders the decision final).  The exception 
to these rules states that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. 
§ 5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); see also Suttmann v. Brown, 5 Vet. App. 
127, 135-36 (1993) (applying § 5108 provisions for reopening 
final claims to RO decisions rendered final by operation of 
§ 7105(c)).  Therefore, once a Board or an RO decision 
becomes final under § 7104(b) or § 7105(c), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim "[f]urther analysis...is neither required, nor 
permitted.").  Fossie v. West, 12 Vet. App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 12 
Vet. App. 203 (1999); see Elkins v. West, 12 Vet. App. 209 
(1999).

In this case, relatively recent evidence has been obtained, 
i.e. since the last denial of the claim of service connection 
for a psychiatric disability, that contains additional 
support for the contention that the veteran currently has a 
psychiatric disability.  Much of this evidence is new, in 
that it was generated after the previous denial, and it is 
not cumulative of the previous evidence since different 
diagnoses have recently been made or considered, including 
paranoid schizophrenia.  The April 1997 VA physician's 
report, in particular, bears directly and substantially upon 
the issue and is so significant that it would have to be 
considered in order to decide this claim fairly.  The Board 
finds, therefore, that new and material evidence having been 
submitted, the claim of entitlement to service connection for 
a psychiatric disability is hereby reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Hodge.


III.  Whether the service-connection claim is well grounded

The next step, however, is to determine whether the claim of 
entitlement to service connection for a psychiatric 
disability is well grounded; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail on this issue.  In such a case, there is 
no duty to assist him further in the development of such 
claim because such additional development would be futile.  
38 U.S.C.A. § 5107.  As will be explained below, we find that 
the veteran's service-connection claim for a psychiatric 
disability is not well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Presumptive provisions provide that if a psychosis 
becomes manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.307, 3.309.

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c); 
4.9.  Mental retardation and personality disorders are not 
diseases or injuries for compensation purposes, and, except 
as provided in 38 C.F.R. § 3.310(a), disability resulting 
from them may not be service-connected.  38 C.F.R. § 4.127.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

On the facts in this case, there is no evidence of a 
psychiatric disability in service or of a psychosis within a 
year of service to a compensable degree such that the latter 
could be presumed to have been incurred therein.  Aside from 
any question regarding willful misconduct in service, the 
veteran was not shown to have abused substances such as drugs 
and alcohol in service that then led to his current 
psychosis.  See generally, 38 C.F.R. § 3.301; Barela v. West, 
11 Vet. App. 280 (1998).  All the medical evidence of record 
shows a postservice onset of the veteran's psychiatric 
disabilities, as such are defined by law.  As indicated, his 
personality disorders, variously diagnosed, cannot be service 
connected since they are not considered diseases or 
disabilities under the law.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); see Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Aside from 
the negative evidence against the claim, the veteran has not 
submitted any medical opinion or other medical evidence which 
even supports his claim and credibly ties any current 
psychiatric disability to service.  Thus, this claim may not 
be considered well grounded and must, accordingly, be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 ; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.9, 4.127; Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the foregoing issue is not well grounded, the benefit-
of-the-doubt rule does not apply.  Holmes v. Brown, 10 Vet. 
App. 38 (1997).


IV.  Right shoulder

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected residuals of a right 
shoulder disability (major arm) are currently evaluated as 
30-percent disabling under the provisions of 38 C.F.R. § Part 
4, Diagnostic Code 5202.  This evaluation contemplates 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes an guarding of all arm movements.  In order 
to be entitled to an evaluation greater than 30 percent, the 
veteran must demonstrate fibrous union of the humerus.  
Alternatively, a higher evaluation is available for the major 
arm, under Diagnostic Code 5201, when motion is limited to 25 
degrees from the side.

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness.  
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Applying the law and regulations to the particular facts of 
this case, it is apparent that an increased rating is not 
warranted.  Although the veteran complained of pain during 
the May 1996 VA orthopedic examination, there is little or no 
recent objective evidence of subluxation or instability of 
the right shoulder joint, much less fibrous union of the 
joint.  Therefore a higher evaluation cannot be awarded under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.27 (regarding the 
use of diagnostic code numbers).  During that examination the 
examiner did attempt to account for limitation of motion 
based upon pain.  The veteran, at that time, would only 
abduct and flex about 40 to 45 degrees, secondary to pain, 
and would not extend.  He also would only rotate perhaps 10 
to 20 degrees internally and externally.  While limiting, 
this does not reveal that the right arm was restricted to 
within 25 degrees of the side, even though the veteran 
asserted that he essentially could not use his right 
shoulder.  A higher evaluation, therefore, is unwarranted 
under Diagnostic Code 5201.

The Board notes that the veteran is not entitled to a 
separate evaluation for his arthritis of the right shoulder.  
Arthritis is generally rated upon limitation of motion.  The 
current evaluation, under Diagnostic Code 5202, contemplates 
guarding of all movement, which is, in essence, limitation of 
motion.  To provide him with an additional, separate rating 
for arthritis in addition to the 30 percent rating assigned 
would therefore violate the rule against "pyramiding."  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided); Diagnostic Code 
5010, supra; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
compare VAOPGCPREC 23-97 (regarding the separate evaluations 
potentially available under Diagnostic Code 5003 and 5257 for 
service-connected knee disabilities).

Finally, although the veteran was evaluated for pain as a 
limitation on range of motion during the most recent VA 
examination, another examination--that would perhaps examine 
such factors as fatigability, weakness and incoordination of 
the joint and their effects upon limitation of motion--is not 
practical at this time.  The veteran recently indicated that 
he was incarcerated, and no evidence of record shows that he 
has yet been released.  Further, aside from the 
impracticality of providing him with such an examination, 
incarcerated veterans generally cannot be paid higher than a 
10 percent evaluation.  See 38 C.F.R. § 3.665 (any person, as 
specified, who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony, who had been entitled to a disability evaluation of 
20 percent or more, is paid at the rate prescribed by 
38 U.S.C.A. § 1114(a)--i.e. 10 percent).  The veteran is 
currently being paid at the 10 percent rate.  Therefore, the 
veteran's claim for an evaluation higher than 30 percent is 
substantially moot.  The current record establishes that he 
cannot currently be examined for an increase and no evidence 
of record establishes that he is entitled to a higher 
evaluation.  Compare Spencer v. Kemna, 523 U.S. 1; 118 S. Ct. 
978; 140 L. Ed. 2d 43 (1998) (exception to mootness doctrine 
when issue is capable of repetition, yet evading review, was 
rejected in case involving parole revocation).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral evaluation on an extraschedular 
basis, to the extent that such might even be practical given 
the veteran's recent incarceration.  It has not been shown 
that the service-connected residuals of a right shoulder 
injury have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) 
. The criteria for an evaluation greater than that assigned 
have not been met or approximated as explained above.  38 
C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to a disability evaluation greater than 30 
percent for residuals of a right shoulder injury (major arm), 
is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




